            Case 3:17-cr-00128-MEM Document 141 Filed 08/06/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        :
                                                        3:17-CR-128
                                                :
                  v.
                                                :     (JUDGE MANNION)

SHAVONNE SAXON,                                 :

                         Defendant              :
                                           ORDER
           For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

              1. Saxon’s Emergency Motion for Compassionate Release
                  because of the COVID-19 pandemic, (Doc. 130), is
                  DISMISSED WITHOUT PREJUDICE for lack of jurisdiction
                  due to her failure to exhaust all of her BOP administrative
                  remedies under §3582(c)(1)(A)(i).
              2. Insofar as Saxon is challenging any decision by the BOP
                  that she is not eligible for home confinement designation
                  under the CARES Act, her motion is DISMISSED since the
                  authority to make this determination lies with the BOP
                  Director and not the court.


                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge

Dated: August 6, 2020
17-128-01-ORDER




                                                1
